Title: To John Adams from William Cunningham, 3 December 1808
From: Cunningham, William
To: Adams, John



Dear Sir,
Fitchburg, Dec. 3d. 1808.

Your favour of the 25th. ult. came duly to hand. What you have  already confided to me concerning Mr. P. and what more you may have the goodness to disclose, I shall not impart to any one. I repeat this assurance to relieve the solicitude which I perceive you cherish to have me sensibly impressed with the delicacy and importance of the communications, with which you have honoured me.
I hope, Dear Sir, that when the great Acts of your Life shall be told in Marble, that your countrymen will recover that just estimation of your worth, which shall consecrate in their hearts through every convulsive scene, the spot of your interment. I have a voucher in the majority of virtue, and in apposite examples, for asserting that it will be so.
I will get, if I can, the Salem Gazettes containing the anathemas of Dean. P. In the old block I may see the nature of the chip.
Of the speech of the Straight-hair’d Minister Plenipotentiary to the Indians, I have only some indistinct recollections. I would be much obliged to you for a copy of it—I shall strictly analyze its bearings on the Orator’s character. His contempt of Washington, and advocacy of French fanaticism are facts which, unfortunately, are unknown to the public. I wish my suspicions were obviated or confirmed, that his far-fam’d Report to Congress on our Foreign Relations was not his own unassisted performance. It is due to the deservedly laurel’d head, that the baldness conceal’d under a Cardinal’s Hat, should be exposed.
I thank you for the reference to Bruce’s Travels. I have some extracts from his books, but I have not the work itself. I am not unacquainted with, though I do not own, a work of much higher worth; but I know not how to speak of the “Defence of the American Constitutions,” without your taking an intimation that you can make me indebted for more than the perusal of it.
When Young & Minns resumed the publication of Chatham, they tendered to me their press as the a channel of communication to the public of my essays. Presuming that this offer would hold them, I concluded to write a few more papers, and to incorporate into one of them some notices of Mr. J. Q. A. To this I was induced by seeing the declination of Mr. Clinton to serve as Vice President—And as the Electors, on the popular side, must make a selection of another for that office, I thought it would be neither impolitic, nor too late to bring Mr. Adams into view thro’ a Federal paper. Accordingly in number XIII, I have spoken of him at some length. The papers containing Nos X and XI I send herewith.
With veneration and esteem, / I am, Dear Sir, / Your obliged Friend & Servt.
Wm. Cunningham, Jr.